DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent Nos. 11068583, 10614208.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A device, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to: determine, using a semantic engine parser to analyze a plurality of emails associated with an email account of a user, a plurality of websites associated with one or more accounts of the user; determine, based on data breach reporting data received by the device, that a data breach associated with a first website, of the plurality of websites, occurred; determine that the user has a first account, of the one or more accounts, associated with the first web site; remove at least a portion of first login information associated with the first account from memory; and provide data associated with changing the at least a portion of the first login information” (claim 1, instant application) is analogous to 
“A device, comprising: one or more memories; and one or more processors operatively coupled to the one or more memories, configured to: obtain, as part of an account management service, electronic mail (e-mail) content associated with an e-mail account of an individual, wherein the e-mail content is obtained by using a secure access delegation service to search the e-mail account; use a semantic engine parser to analyze the e-mail content to identify a set of keywords indicative of the individual having accounts with a group of applications, wherein the set of keywords include one or more usernames for the group of applications; update a data structure to associate application identifiers for the group of applications and the one or more usernames; determine that a data breach of an application has been reported, wherein the data breach is capable of causing login information of a group of individuals to be made accessible to one or more unauthorized parties; determine, as part of the account management service for the individual, that the individual has an account with the application affected by the data breach, wherein determining that the individual has the account includes referencing the data structure to determine that an application identifier for the application is associated with a username of the individual; provide, to a user device associated with the individual, a request for password information used to access the application; receive, from the user device, the password information used to access the application; identify, by referencing the data structure, the one or more usernames; determine, by using the one or more usernames and the password information to perform a login procedure, that login information for one or more applications, of the group of applications, includes the password information used to access the application affected by the data breach; and provide, to the user device, a recommendation to change the password information used to access the application and the one or more applications, wherein the recommendation is to be used by the user device or another device to change the password information used to access the application and the one or more applications” (claim 8, patent 10614208) and analogous to 
“A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: obtain electronic mail (e-mail) content associated with an e-mail account of an individual by using a secure access delegation service to search the e-mail account, wherein the e-mail content includes a plurality of e-mail messages; use a semantic engine parser to analyze the e-mail content to identify, based on one or more keywords, a group of applications with which the individual has accounts, wherein the group of applications includes a plurality of different applications; determine that a data breach of an application has been reported; determine that one or more applications, different from the application and included in the group of applications, share at least a portion of login information used to access the application; and provide, to a user device or a user account, data associated with changing at least the portion of the login information that the one or more applications share with the application affected by the data breach” (claim 1, patent 11068583).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Park (20180027001), and further in view of Endler (20200137096).
Regarding claims 1, 8, and 15, Park teaches A device, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to (abstract): 
determine, using a semantic engine parser to analyze a plurality of emails associated with an email account of a user, a plurality of websites associated with one or more accounts of the user (par. 74-80, 83-86); 
determine, based on data breach reporting data received by the device, that a data breach associated with a first website, of the plurality of websites, occurred (par.40-52, 66-72); 
and determine if accounts are exposed/breached/vulnerable and take appropriate action (par.27-32).
Park does not expressly disclose, however, Endler teaches Endler teaches
determine that the user has a first account, of the one or more accounts, associated with the first web site (par.27-30); 
remove at least a portion of first login information associated with the first account from memory (par.34-37, 88-90); and 
provide data associated with changing the at least a portion of the first login information (par.4-6, 39-43, 57-64, 88-90).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Park to protect credentials as taught by Endler.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect user’s resources (Endler, par.1-8, 74-78, 88-90).
Regarding claims 2, 9, and 16, Park/Endler teaches verify the one or more accounts of the user associated with the plurality of websites, wherein the verifying comprises: requesting a login information reset to the plurality of websites; and determining whether a login information reset email is provided to the email account (Endler, par.63-68).
Regarding claims 3, 10, and 17, Park/Endler teaches determine whether one or more second websites, of the plurality of websites, share the at least a portion of the first login information, wherein removing the at least a portion of the first login information from memory is based on determining that the one or more second websites share the at least a portion of the first login information (Endler, par.79-81).
Regarding claims 4, 11, and 18, Park/Endler teaches compare at least one of a first set of properties and first password restrictions of the first website with at least one of a second set of properties and second password restrictions of the plurality of websites; and determine, based on the comparing, to forgo performing a login procedure on a subset of the plurality of websites, wherein the login procedure is used to determine whether one or more second websites share the at least a portion of the first login information (Endler, par. 64-65, 91-94).
Regarding claims 5, 12, and 19, Park/Endler teaches to determine the plurality of websites associated with the one or more accounts of the user, are configured to: use a data model to predict that the user has a second account, of the one or more accounts, with a third website, of the plurality of websites, wherein the data model is trained on historical data associated with the user (Park, par.81-86, Endler, par.76-81).
Regarding claims 6 and 13, Park/Endler teaches wherein the historical data includes historical transaction data indicating merchants the user has interacted with over a time period (Park, par.81-86, Endler, par.76-81).
Regarding claims 7, 14, and 20, Park/Endler teaches transmit an authorization request to an authorization server; receive, based on transmitting the authorization request, an access token from the authorization server; provide the access token to an email server; and receive, based on the access token, email content associated with the plurality of emails (Park, par.7-8, 42-47, 73-76, Endler, par.34-39).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brandwine (10445514), Kapczynski (10102570), Ashley (9967236), Endler (20200137096, 20200137038).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419